Russell, C. J.
Since the fellow-servant rule applies to infants over the age of fourteen years, and they are presumed to assume the risks which the law makes incident- to their contract of employment (Evans v. Josephine Mills, 119 Ga. 448, 453, 454, 46 S. E. 674), the court did not err in awarding a nonsuit. Nor was it error in the present case to exclude evidence tendered with reference to the statutory certificate as to the age of the child and as to his attendance at school. Platt v. Southern Photo Material Co.. 4 Ga. App. 159 (60 S. E. 1068).

Judgment affirmed.